 J.N. ADAM & CO.7eligibility at this time, and find no merit in the Employer's contention.We therefore overrule the Employer's exceptions.Accordingly, as there is no exception to the Regional Director'srecommendation that the election be set aside, we shall set aside theelection, and shall direct that a new election be held when the RegionalDirector shall advise the Board that circumstances permit the freechoice of a bargaining representative .4OrderIT IS HEREBYORDERED that the election held on January 17, 1951,among employees of Clippard Instrument Laboratory, Inc., at itsCincinnati, Ohio, plant, be, and it hereby is, set aside.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.4Craddoele-Terry Shoe Corporation,82 NLRB 161.J.N. ADAM&Co.andBAKERY DRIVERSLOCAL264,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA,A.F. L.,PETITIONER.CaseNo. 3-RCi-604.April24,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Cavers, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within. the meaning of Section 91At thehearing,Local 449,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,A. F. L., withdrewitsmotion to intervene herein.2At the hearing,the Employer and Retail Clerks Union,Local 212,affiliated withRetail Clerks International Association,A. F. L., theIntervenor herein,moved to dismissthe petition on the groundthat thePetitioner's showing of interest is inadequate.Thehearing officer referred ruling on the motion to the Board.Because it is well establishedthat the requirement of a showing of interest is an administrative expedient,not litigableby the parties,we deny the motion.Veneer Products,Inc.,81 NLRB 492.2We find no merit in the contention of the Intervenor that employees involved hereinare ineligible for membership in the Petitioner,and therefore may not be found toconstitute an appropriate unit.A jurisdictional limitation on membership is not con-trolling on the unit issue.Denton's,Inc., t/a Robinson-Schwenn Store,83 NLRB 35,and cases cited therein.94 NLRB No. 5. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in retail merchandising at Buffalo andNiagara Falls, New York. Only the Employer's Buffalo departmentstore and its affiliated operations are involved in this proceeding.AtBuffalo, the Employer conducts its business at three locations: Itsmain store in the shopping district; its Dixie Building, used primarilyas a warehouse, across the street from the main store ; and the G & HWarehouse of 383 Realty Corporation ,4 about 5 miles distant.The Petitioner seeks a unit of nonselling employees at the main storeand Dixie Building, including freight handlers, checkers, checker-markers, markers, receiver-shippers, and the returned goods clerk, or,if the Board finds this unit inappropriate, an alternative unit of ware-house employees at the G & H Warehouse, including light and heavystockmen, shuttle truck drivers, checker-markers, inspector-packers,furniture packers, the returned goods clerk, and the freight elevatoroperator.The Employer and the Intervenor, urging the previousover-all history of collective bargaining and the integration of theEmployer's operations, contend that neither proposed unit is appro-priate for bargaining purposes.The Employer divides its operations into six main sectors under thegeneral supervision of its president : Personnel and labor relations,merchandising, fiscal, display, advertising, and store management.The Employer has broken down "store management" into five sectionsunder the over-all supervision of its store and service superintendents :Maintenance, traffic, wrapping and packing, and warehouse, eachunder its supervisor, and miscellaneous, under the supervision of theservice superintendent.The employees in the principal unit proposed by the Petitionerwork in the maintenance, traffic, wrapping and packing, and ware-house sections at the main store and Dixie Building.The employeesin the alternative proposed unit work in the warehouse section atthe G & H Warehouse. Other employees in the maintenance, traffic,wrapping and packing, and warehouse sections at the main storeand Dixie Building include inspector-packers, stockmen, inspector-wrapper-cashiers, and parcel collectors.-'Other employees in thewarehouse section at the G & H Warehouse include a merchandiseclerical employee, a maintenance mechanic, a porters coal passers,watchmen, and firemen.7All the Employer's employees receive the4Other local department stores also use the G & H Warehouse.5One of the parcel collectors is otherwise known in the record as a C. O. D. clerk.6 Otherwise called an elevator relief man and janitor in the record.7Although the record states that the employees in the 5 categories last named, and 2 of15 heavy stockmen and the freight elevator operator at the G & H Warehouse are employeesof 383 Realty Corporation working under its supervisor, they are hired and paid by theEmployer, which is proportionately reimbursed by the other department storesusing thewarehouse.As noted below, the Employer and the Intervenor have bargainedfor personsemployed on this basis at the G & H Warehouse. J.N. ADAM & Co.9same general indoctrination course, have the same general employeeprivileges and benefits, and come under the same job-rating program.About November 14, 1946, New York State Labor Relations Board,following a consent election, certified the Intervenor as the repre-sentative of the Employer's employees, including employees at theG & H Warehouse, except furniture finishers and cabinetmakers, butexcluding supervisors, and other categories not involved in this pro-ceeding.On January 22, 1947, the Employer and the Intervenorentered into a collective bargaining agreement covering these em-ployees.Thereafter, the Employer recognized the Intervenor as theexclusive bargaining representative of furniture finishers, cabinet-makers, freight handlers, freight elevator operators, watchmen, fire-men, and porters at the G & H Warehouse. In 1948, 1949, and 1950,the Employer and the Intervenor entered into collective bargainingcontracts covering all employees for whom the Intervenor was thecertified or designated bargaining agent.The last contract between the parties was so drawn as to be effectivefrom February 6, 1950, until February 3, 1951, and from year to yearthereafter in the absence of notice."On January 31 and February 1,1951,respectively, the Regional Director, following consent elections,certified District Council No. 4, Brotherhood of Painters, Decoratorsand Paperhangers of America, A. F. L., as the exclusive bargainingrepresentative of furniture finishers and cabinetmakers at the G & HWarehouse, and Stationary Engineers Local Union No. 907, I. U. O. E.,A. F. L., as the exclusive bargaining representative of the Employer'sboiler room employees.There is no evidence in the record that employees in either unitsought by the Petitioner are craftsmen, nor do they constitute sepa-rate departments of the Employer's operations of a type which theBoard has found may constitute separate units for bargaining pur-poses.Employees suggested for exclusion from the proposed unitshave close interests with those proposed for inclusion, and their selec-tion is arbitrary.The Employer has not bargained with any labororganization for employees limited to either proposed unit. It hasbargained with the Intervenor on a more comprehensive basis.Underthese circumstances, we find that employees in neither of the unitssought by the Petitioner may constitute a separate appropriate unit.We shall therefore dismiss the petition.,,6This contract was not urged, and because the petition herein was filed on December 19,1950, less than 2 months before its earliest expiration date, could not operate as a bar tothis proceeding.We therefore find no merit in the contention of the Intervenor that itwas an abuse of administrative discretion to issue the notice of representation hearingherein while the Employer and the Intervenor were holding bargaining conferences.BMarshall Field & Company,90 NLRB 1, andStern Brothers,81 NLRB 1386, and casescited therein.We find no merit in the Petitioner's contention that the units it seeks should be foundappropriate,because the Intervenor has allegedly failed adequately to represent theemployees in the existing unit. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is,dismissed.VULCAN TIN CAN COMPANY ANDVULCANSTAMPING ANDMANUFACTUR-ING CO., INC.:,andUNITED ELECTRICAL, RADIO AND MACHINE WORIKERsOF AMERICA, UE, PETITIONER.Case No. 13-RC-1749.April 24,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Swander, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner's primary request is for a unit of all productionand maintenance employees at the Vulcan Tin Can Company's Hill-side, Illinois, plant.Alternatively, it seeks, if the Board finds itsinitial unit inappropriate, a second unit embracing the production andmaintenance employees of the Vulcan Stamping and ManufacturingCompany's plant at Bellwood, Illinois.The two companies, both ofwhich appeared at the hearing, contend that because of the commonownership and control, and the operational integration of the twocompanies, neither proposed unit is appropriate, and that the em-ployees of both plants must be joined in a single unit.The partiesI At thehearing the Petitioner made a secondary request to represent the employees ofthe Vulcan Stamping and Manufacturing Co., Inc.We have construed the request as amotion to amend the petition by adding the name of that company as an employer. Onthe record as a whole,and particularly the contentions of Vulcan Tin Can Company andVulcan Stamping and Manufacturing Co., Inc., that they operate as a single employerfor the purposes of this proceeding,the motion is granted.94 NLRB No. 7.